Justice COATS,
concurring in the judgment only.
While I agree that the trial court's contempt order must be vacated, I do not join the majority opinion.
Whether summary contempt at trial might have been justified under the civreumstances of this case or not, the trial court simply failed to summarily hold the defendant in *786contempt for the conduct which it ultimately sanctioned with incarceration; and it clearly violated the dictates of procedural due process by citing the defendant at a later time, without affording him notice or an opportunity to defend. Because the majority effectively acknowledges as much, I consider wholly gratuitous its exploration of the complex relationship between contempt powers and First Amendment guarantees, as well as its attempt at severely restricting the type of conduct summarily punishable as contemptuous. Perhaps most importantly, however, I object to the majority's unspoken (but unmistakable) presumption, which flatly conflicts with the prior jurisprudence of this court, that rule 107 of the Colorado Rules of Civil Procedure cireumscribes the inherent contempt powers of the criminal courts of this jurisdiction.
The power to punish conduct that obstructs the administration of justice or tends to bring the court into disrepute is an inherent and indispensable power of the court. People v. Barron, 677 P.2d 1370, 1372 (Colo.1984); Wyatt v. People, 17 Colo. 252, 28 P. 961 (1892). Rule 107 of the rules of civil procedure prescribes a procedure for punishing contemptuous conduct, which generally complies with due process. See People v. Lucero, 196 Colo. 276, 584 P.2d 1208 (1978). Whether or not the rule also cireumscribes the inherent powers of those courts to which the civil rules apply, we have made clear that it does not limit the powers of criminal courts. See Barron, 677 P.2d at 1872-74; see also id. at 1374-76 (Neighbors, J., dissenting) ("I would put an end to the uncertainty and hold that C.R.C.P. 107 provides the exclusive means of punishing criminal contempt under the presently existing statutes and rules. ...").
Both rule and case law recognize the validity of summary contempt orders under limited circumstances. Because summary proceedings inherently conflict with fundamental precepts of due process, however, they have been sanctioned (except in the most unique of cireumstances) only in cireumstances of immediate necessity. See Taylor v. Hayes, 418 U.S. 488, 94 S.Ct. 2697, 41 LEd.2d 897 (1974). Rather than finding it necessary to maintain order or force compliance with any particular court order by summary contempt, the trial court below, after lengthily disputing with the defendant, ultimately acquiesced in the defendant's refusal to remove the shirt in question and permitted him to remain in the courtroom while wearing it. Despite initially placing him in custody and having him removed from the courtroom, the trial court relented at that point, released the defendant from restraint, and merely ordered him to show cause, after trial, why he should not be held in contempt. Not only did the trial court ultimately cite the defendant for refusing to remove his shirt, but also for other unwarned behavior it considered offensive, all without notice or an opportunity to defend.
That being the case, nothing more was required of this court in the exercise of its original jurisdiction than to vacate the trial court's order for failing to meet minimal standards of due process. Whether, or to what extent, a criminal defendant's First Amendment rights might further limit the ability of a court to maintain decorum and exact compliance with its orders through summary proceedings need not be resolved in this case. Similarly, where unnecessary to the resolution of any pending controversy, as here, I consider it extremely ill-advised to attempt an exclusive definition of conduct subject, without specific warning, to sanction as contemptuous. We have long emphasized that the notion of due process must remain flexible enough, in this context as in others, to account for a wide variety of cireum-stances and competing interests. See, eg., Barron, 677 P.2d at 1378 (quoting Austin v. City & County of Denver, 156 Colo. 180, 184, 397 P.2d 743, 746 (1964)).
As I have noted elsewhere and in other contexts, see, e.g., Medina v. People, 114 P.3d 845, 861 (Colo.2005) (Coats, J., concurring in judgment); Colo. Ground Water Comm'n v. N. Kiowa-Bijou Groundwater Mgmt. Dist., 77 P.3d 62, 81 (Colo.2008) (Coats, J., concurring in part and dissenting in part), I consider it important not to confuse an authoring judge's summarization and interpretation of broad legal doctrines with the court's creation of law through the resolution of actual cases and controversies. Because I fear the distinction is not easily made by lower courts *787busily attempting to decipher and apply our holdings, and because I have become convinced that the mind is less sharply focused when the outcome of the litigation is not dependent upon the court's opinions, I am loath to opine more broadly than necessary to give context to the judgment resolving the case. I therefore do not join what I consider to be the majority's wide-ranging dicta concerning the contempt power.
Instead, I concur only in the judgment of the court.